DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 20, 2021 has been considered by the examiner, including where copies of the references were filed in the parent application (15/746,006).

Claim Interpretation
Regarding “the corrosion rate is evaluated on a sample of the duplex stainless steel in an oxygen-free carbamate solution at a temperature of 210⁰ C for 14 days, and wherein the sample is in the form of a coupon having dimensions of 20x10x3 mm obtained from a 5 mm strip produced by hot warming to 1200⁰ C and cold rolling at room temperature with intermediate annealing at 1100⁰ C and final annealing at 1070⁰ C, and surfaces of the sample were machined and finished by wet grinding” (claims 1 and 15), this is functional language, where the feature of corrosion rate testing is defined by what it does, rather than what it is (MPEP 2173.05 (g)).  The structural and property limitations (the corrosion rate itself is a property limitation) of the claims shall be considered for patentable distinction, as the testing method itself is functional language which does not distinguish over the prior art (claims cover what a device is, not what a device does; MPEP 2114 II).
As discussed in the prior art rejections below, the corrosion rate is an inherent characteristic of the prior art, and where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on" (MPEP 2183).
Regarding the processing steps within the testing method functional language, the examiner acknowledges these steps are not a positive recitation of the article as claimed, merely a part of the test method (itself functional language as discussed above).  The results of the test method are positively recited (the corrosion rate) and as such are claim limitations addressed in the claim rejections below. 

Regarding “sigma phase is substantially zero” in claims 5 and 7, this is clarified in the specification as “substantially no sigma phase, such a max. 0.5 wt%, such as max 0.05 wt%” (Pg. 10 Ln. 32).  For purposes of examination, the broadest reasonable interpretation (max. 0.5 wt%) will be applied.
  
Regarding “substantially free of intermetallic phase” in claim 10, although the specification provides no clarification, neither does it provide any conflicting information, and as such it is regarded definite.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Specifically, the abstract recites “present disclosure relates to”, “disclosure also relates to” and “Furthermore, the present disclosure relates to”.  
.
Claim Objections
Claims 1, 2, 15 and 16 are objected to because of the following informalities: each claim refers to “W   ≤2.55;” this should read “W   max 2.55” for consistency with all other ranges in the claims.

Claim 2 is further objected to because of the following informalities: a colon is needed at the end of line 1 for consistency with its dependent claim.

Claims 6, 8 and 9 are objected to because of the following informalities: each claim refers to “wt.%” and depends on claim 1, they should read “wt %” for consistency with the claim from which they depend.

Claim 15 is further objected to because of the following informalities: “sigma phase is max 0.05 wt.%;” this should read “sigma phase is max 0.05 wt %;” for consistency with all other ranges in the claims.  Appropriate correction is required.

Claim 16 is further objected to because of the following informalities: a colon is needed at the end of line 1 for consistency with its dependent claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.\

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,242,584 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter.

Instant claim 1 and claim 1 of ‘584, recite a duplex stainless steel wherein the content of Mo+W is greater than 3.0 but less than 4.0, wherein the duplex stainless steel has a corrosion rate with a maximum value of 0.191 mm/year (‘584 claim 1 includes a lower limit of 0.186 mm/year), wherein the corrosion rate is evaluated on a sample of the duplex stainless steel in an oxygen-free carbamate solution at a temperature of 210⁰ C for 14 days, and wherein the sample is in the form of a coupon having dimensions of 20x10x3 mm obtained from a 5 mm strip produced by hot warming to 1200⁰ C and cold rolling at room temperature with intermediate annealing at 1100⁰ C and final annealing at 1070⁰ C, and surfaces of the sample were machined and finished by wet grinding, and comprising the elements shown in Table 1 below in weight percent.
The compositional and corrosion rate proportions disclosed by ‘584 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘584, including those proportions, which satisfy the presently claimed compositional and corrosion rate requirements.
Table 1 

Instant claim 1
Instant claim 2
Instant claim 15
Instant claim 16
‘584 claim 1
‘584 claim 2
C
≤ 0.015
0.010-0.015
0.010-0.015
0.010-0.012
0.012-0.030
0.012-0.020
Si
≤ 0.8
0.08-0.23
0.08-0.23
0.08-0.23
≤ 0.8
0.08-0.23
Mn
0.5-1.5
1.0-1.05
1.0-1.05
1.0-1.05
0.5-1.5
1.0-1.05
Cr
29.0-31.0
29.07-29.92
29.07-29.92
29.07-29.92
29.0-31.0
29.07-29.92
Ni
5.5-8.5
5.76-7.17
5.76-7.17
5.76-7.17
5.5-8.5
5.76-7.17
Mo
3.0-4.0
3.0-4.0
3.0-4.0
3.0-4.0
3.0-4.0
3.0-4.0
W
≤ 2.55
≤ 2.55
≤ 2.55
≤ 2.55
≤ 2.55
≤ 2.55
N
0.28-0.40
0.3-0.35
0.3-0.35
0.3-0.35
0.28-0.40
0.3-0.35
Cu
≤ 0.8
≤ 0.01
0.8
≤ 0.01
≤ 0.8
≤ 0.01
S
≤0.02
≤ 0.008
≤ 0.02
≤ 0.008
≤ 0.02
≤ 0.008
P
≤ 0.03
≤ 0.008
≤ 0.03
≤ 0.008
≤ 0.03
≤ 0.008
Fe*
balance

balance

balance


*and unavoidable occurring impurities

Instant claim 2 and claims 1 and 2 of ‘584, both recite the duplex stainless steel as shown above in Table 1. The compositional proportions disclosed by ‘584 in each of claims 1 and 2 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘584, including those proportions, which satisfy the presently claimed compositional requirements.
Instant claim 3 and claim 1 of ‘584, both recite the corrosion rate is 0.186-0.191 mm/year. The corrosion rate proportions disclosed by ‘584 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘584, including those proportions, which satisfy the presently claimed corrosion rate requirements.

Instant claim 4 and claim 7 of ‘584 (each dependent on their respective claims 1 and 2), both recite content of Mo+W Is 3.01-3.03. The compositional proportions disclosed by ‘584 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘584, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claim 5 and claim 8 of ‘584, (each dependent on their respective claims 1 and 2), both recite wherein sigma phase is substantially zero. The structural proportions disclosed by ‘584 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘584, including those proportions, which satisfy the presently claimed structural requirements.

Instant claim 6 and claim 9 of ‘584 (each dependent on their respective claims 1 and 2), both recite wherein sigma phase is max 0.05 wt %. The structural proportions disclosed by ‘584 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘584, including those proportions, which satisfy the presently claimed structural requirements.

Instant claim 7 and claim 5 of ‘584, (each dependent on their respective claim 1) both recite wherein sigma phase is substantially zero. The structural proportions disclosed by ‘584 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘584, including those proportions, which satisfy the presently claimed structural requirements.

Instant claim 8 and claim 6 of ‘584, (each dependent on their respective claim 1) both recite wherein sigma phase is max 0.05 wt %. The structural proportions disclosed by ‘584 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘584, including those proportions, which satisfy the presently claimed structural requirements.

Instant claim 9 and claim 12 of ‘584, (each dependent on their respective claim 1) both recite wherein Ni is present in an amount of 5.5 to 7.5 wt%. The compositional proportions disclosed by ‘584 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘584, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claim 10 and claim 13 of ‘584, (each dependent on their respective claim 1) both recite wherein the duplex stainless steel is substantially free of intermetallic phase. The structural proportions disclosed by ‘584 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘584, including those proportions, which satisfy the presently claimed structural requirements.

Instant claim 11 and claim 3 of ‘584, (each dependent on their respective claim 1) both recite a formed object, comprising the duplex stainless steel of claim 1.

Instant claim 12 and claim 4 of ‘584 (instant claim 12 dependent on claims 1 and 11, and claim 4 of ‘584 is dependent on claims 1 and 3), both recite wherein said formed object (of the claim from which they depend) is a tube.

Instant claim 13 and claim 10 of ‘584 (each dependent on their respective claims 1 and 2), both recite a formed object, comprising the duplex stainless steel of claim 1.

Instant claim 14 and claim 11 of ‘584 (instant claim 14 dependent on claims 1, 2 and 13, and claim 4 of ‘584 is dependent on claims 1, 2 and 10), both recite wherein said formed object (of the claim from which they depend) is a tube.

Instant claims 15 and 16 and claims 1, 2 and 9 of ‘584, instant claim 15 and claim 1 of ‘584 both recite a duplex stainless steel wherein the content of Mo+W is greater than 3.0 but less than 4.0, wherein the duplex stainless steel has a corrosion rate with a maximum value of 0.191 mm/year, wherein the corrosion rate is evaluated on a sample of the duplex stainless steel in an oxygen-free carbamate solution at a temperature of 210⁰ C. for 14 days, and wherein the sample is in the form of a coupon having dimensions of 20x10x3 mm obtained from a 5 mm strip produced by hot warming to 1200⁰ C. and cold rolling at room temperature with intermediate annealing at 1100⁰ C. and final annealing at 170⁰ C., and surfaces of the sample were machined and finished by wet grinding, and comprising the elements shown in Table 1 above in weight percent. 
Instant claim 16 and claim 2 of ‘584 recite narrower compositions than those of their independent claims, as shown in above Table 1 (each of instant application claims 15 and 16 overlap with both claims 1 and 2 of ‘584).  
Instant claim 15, and claim 9 (dependent on claims 1 and 2) of ‘584 each recite respectively recite sigma phase is max 0.05 wt.%.
The compositional proportions disclosed by ‘584 in claims 1 and 2 overlap applicants claimed proportions for claims 15 and 16 and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘584, including those proportions, which satisfy the presently claimed compositional requirements.’
The sigma phase and corrosion rate proportions disclosed by ‘584 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘584, including those proportions, which satisfy the presently claimed sigma phase and corrosion rate requirements.’
In summary, instant claim 15 is rejected over claims 1, 2 and 9 of ‘584, and instant claim 16 is rejected over claims 1, 2 and 9 of ‘584.

Alternately, instant claim 15 and claims 1 and 6 of ‘584 (this does not also apply to instant claim 16), instant claim 15 and claim 1 of ‘584 recite a duplex stainless steel wherein the content of Mo+W is greater than 3.0 but less than 4.0, wherein the duplex stainless steel has a corrosion rate with a maximum value of 0.191 mm/year, wherein the corrosion rate is evaluated on a sample of the duplex stainless steel in an oxygen-free carbamate solution at a temperature of 210⁰ C. for 14 days, and wherein the sample is in the form of a coupon having dimensions of 20x10x3 mm obtained from a 5 mm strip produced by hot warming to 1200⁰ C. and cold rolling at room temperature with intermediate annealing at 1100⁰ C. and final annealing at 170⁰ C., and surfaces of the sample were machined and finished by wet grinding, and comprising the elements shown in Table 1 above in weight percent. 
Instant claim 15, and claim 6 (dependent on claim 1) of ‘584 each recite respectively recite sigma phase is max 0.05 wt.%.
The compositional proportions disclosed by ‘584 in claim 1 overlap applicants claimed proportions for claim 15 and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘584, including those proportions, which satisfy the presently claimed compositional requirements.’
The sigma phase and corrosion rate proportions disclosed by ‘584 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘584, including those proportions, which satisfy the presently claimed sigma phase and corrosion rate requirements.’

Instant claim 17 and claims 1 and 6 of ‘584 overlap, specifically claim 17 and claim 1 of ‘584 both recite the corrosion rate is 0.186-0.191 mm/year. The corrosion rate proportions disclosed by ‘584 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘584, including those proportions, which satisfy the presently claimed corrosion rate requirements.  

Claims 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,242,584 B2 in view of Azuma et al. (US 5,284,530 A), hereinafter Azuma.

Instant claims 18-21 and claims 1 and 6 of ‘584, teach the claimed duplex stainless steel, but do not specifically teach a formed object is a tube comprising the duplex stainless steel.
Azuma is in the similar field of endeavor, duplex stainless steel with a composition that overlaps the instant applicant and ‘584 (Abstract).  Azuma teaches the duplex stainless steel product in the form of a tube (formed) (Col. 7 Lns. 26-34).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify ‘584 to incorporate the duplex stainless steel product in the form of a tube (formed) taught by Azuma.  The motivation for doing so would have been to apply the corrosion resistance of the less expensive steel for use in a chloride containing environment (Col. 8 Lns. 1-13), and thereby save money.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US 5,284,530 A), hereinafter Azuma.

Regarding claims 1-3, Azuma teaches a duplex stainless steel having excellent corrosion resistance consisting essentially of the composition shown below in Table 2 in weight percentage (beyond the elements in Table 2, Ca, B, and/or Ce are optional in a total amount of 0.001-0.01%; Al is required at 0.01-0.04%, and O is limited to 0.015% or less as an impurity) (Col. 2 Ln. 52- Col. 3 Ln. 1).


Table 2

Instant
Azuma

Cl. 1
Cl. 2
Cl. 15
Cl. 16
Spec. Pg. 4 Ln. 24-Pg. 5 Ln. 6
Col. 2 Lns. 52-68
C
≤ 0.015
0.010-0.015
0.010-0.015
0.010-0.012
≤ 0.030
≤ 0.03
Si
≤ 0.8
0.08-0.23
0.08-0.23
0.08-0.23
≤ 0.8
≤ 0.4
Mn
0.5-1.5
1.0-1.05
1.0-1.05
1.0-1.05
≤ 2.0
≤ 2.0
Cr
29.0-31.0
29.07-29.92
29.07-29.92
29.07-29.92
29.0-31.0
26.0-30.0
Ni
5.5-8.5
5.76-7.17
5.76-7.17
5.76-7.17
5.0-9.0
5.0-9.0
Mo
3.0-4.0
3.0-4.0
3.0-4.0
3.0-4.0
< 4.0
3.0-4.5
W
≤ 2.55
≤ 2.55
≤ 2.55
≤ 2.55
< 4.0
opt. total 0.05-3.0
Cu
≤ 0.8
≤ 0.01
≤ 0.8
≤ 0.01
≤ 2.0

N
0.28-0.40
0.3-0.35
0.3-0.35
0.3-0.35
0.25-0.45
0.10-0.35
S
≤ 0.02
≤ 0.008
≤ 0.02
≤ 0.008
≤ 0.02
≤ 0.004
P
≤ 0.03
≤ 0.008
≤ 0.03
≤ 0.008
≤0.03
≤ 0.03
Fe & impurities
balance*

balance*

balance*
Balance+
Mo+W
>3.0 to < 4.0

>3.0 to < 4.0

>3.0 to < 4.0
Calc. to 3.0-7.5

*unavoidable impurities							+incidental impurities
The compositional proportions disclosed by Azuma overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Azuma, including those proportions, which satisfy the presently claimed compositional and relational (Mo+W) requirements.
	Azuma does not explicitly teach the duplex stainless steel has a corrosion rate of max 0.191 mm/year (nor specifically 0.186-0.191 mm/year), the corrosion rate is evaluated on a sample of the duplex stainless steel in an oxygen-free carbamate solution at a temperature of 210⁰ C for 14 days, and wherein the sample is in the form of a coupon having dimensions of  20x10x3 mm obtained from a 5 mm strip produced by hot warming to 1200⁰ C and cold rolling at room temperature with intermediate annealing at 1100⁰ C and final annealing at 1070⁰ C, and surfaces of the sample were machined and finished by wet grinding.  As discussed above in the claim interpretation section, the corrosion rate itself is the patentable distinction (the recitation of the evaluation is functional language) in the above limitation.  
	Applicant discloses where the ferrite content is important for the corrosion resistance (preferably 30-70% by volume) (Pg. 12 Lns. 20-22).  Applicant further discloses the criticality of the amount of carbon to avoid decreasing corrosion resistance (≤ 0.03 wt%) (Pg. 9 Lns. 14-19), the amount of chromium is also of great importance to corrosion resistance (29.0-31.0 wt%) (Pg. 10 Lns. 1-7), and to obtain as good corrosion properties as possible Mo + W should be as high as possible, where balanced with being less than 4.0 wt% to avoid sigma phase at the same time, where a value of Mo + W is optimized at higher than 3.0 and less than 4.0 wt% (Pg. 10 Lns. 17-28).  Applicant teaches the amount of N should be between 0.25-0.45 wt% to avoid impacting corrosion resistance (Pg. 11 Lns. 4-13) and copper improves corrosion resistance up to a max of 2.0 wt% (Pg. 11 Lns. 15-19).  Additionally, maintaining S at a maximum of 0.02 wt% and P at a maximum of 0.03 wt% avoids adverse effects on corrosion resistance (Pg. 11 Lns. 21-28).  These component weight percentages are in line with those of the specification in Table 2 above.   As shown above in Table 2, Azuma overlaps with the composition of claims 1 and 2, and further (to a greater extent) overlaps with the composition and relational expression of the specification, which provides the corrosion rate of applicant (as disclosed above).  
Azuma teaches a ferrite content of 40-60 vol% (duplex steels have two phases, and Azuma teaches austenitic and ferritic phases, where austenitic phase is 40-60%, which calculates to 40-60 vol% ferrite phase) (Col. 6 Lns. 34-39). The compositional and ferrite proportions disclosed by Azuma overlap applicants specification proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Azuma, including those proportions, which satisfy the proportions that the specification teaches result in the corrosion rate claimed. 
Applicant specifically teaches the duplex stainless steel may be manufactured according to conventional methods (Pg. 12 Lns. 26-30) (i.e. not restricted by the processing).  The examples were hot forged, hot rolled, cold rolled and then heat treated (Pg. 18 Lns. 18-20) (examiner notes all of these steps fail to contain actionable parameters, for example temperatures, rates or durations).  Azuma teaches matching broadly defined steps can be used to produce the duplex stainless steel of the prior art, of hot forging, hot rolling followed by cold rolling, and then subjecting to appropriate heat treatment (Col. 7 Lns. 6-8, Lns. 26-44, 51-53).  Although applicant has provided no evidence or suggestion to the criticality of the processing to the corrosion rate claimed; Azuma does teach overlapping processing as that of applicant in their examples.  
	Azuma teaches a substantially identical (composition and ferrite content) duplex stainless steel, as that which applicant discloses as producing the corrosion rate (as discussed in detail in the above paragraphs).  Azuma further teaches overlapping processing steps, although not tied specifically to the corrosion rate (as discussed in detail in the above paragraphs).  As Azuma teaches a substantially identical duplex stainless steel microstructure and composition as that which the applicant claims and discloses as producing the claimed corrosion rate, one would expect the duplex stainless steel of Azuma to possess the claimed property of the corrosion rate, absent an objective showing (MPEP 2112).
Regarding claim 4, Azuma teaches each limitation of claims 1 and 2, as discussed above, Azuma further teaches Mo of 3.0-4.5 weight% and W of 0 (optional) to 3.0 weight% (Col. 2 Lns. 52-64), which calculates to Mo+W of 3.0-7.5 weight %.  The compositional proportions disclosed by Azuma overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Azuma, including those proportions, which satisfy the presently claimed compositional and relational (Mo+W) requirements.

Regarding claims 5-8, Azuma teaches each limitation of claims 1 and 2, as discussed above, Azuma does not explicitly teach wherein the sigma phase is substantially zero, nor the sigma phase is max 0.05 wt%.  
Applicant discloses where the sigma phase is substantially 0 to a maximum of 0.5 wt% (including a maximum of 0.05 wt%) if Mo+W is higher than 3.0 to less than 4.0 wt% (Pg. 10 Lns. 17-32).  Azuma teaches Mo of 3.0-4.5 weight% and W of 0 (optional) to 3.0 weight% (Col. 2 Lns. 52-64), which calculates to Mo+W of 3.0-7.5 weight %.  The compositional proportions disclosed by Azuma overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Azuma, including those proportions, which satisfy the presently claimed compositional and relational (Mo+W) requirements.
Azuma teaches a substantially identical (composition and ferrite content) duplex stainless steel, specifically the Mo +W content, as that which applicant discloses as producing the sigma phase (as discussed in detail in the above paragraph; general composition and microstructure discussed in the rejections of claims 1-3 above).  Azuma further teaches overlapping processing steps, although not tied specifically to the sigma phase content (processing discussed in detail in the above rejection of claims 1-3).  As Azuma teaches a substantially identical duplex stainless steel microstructure and composition, specifically the Mo +W content, as that which applicant discloses as producing the sigma phase, one would expect the duplex stainless steel of Azuma to possess the claimed property of sigma phase content of substantially 0/max 0.05 wt%, absent an objective showing (MPEP 2112).

Regarding claim 9, Azuma teaches each limitation of claim 1, as discussed above, Azuma further teaches Ni of 5.0-9.0 wt% (Col. 2 Lns. 52-61).  The compositional proportions disclosed by Azuma overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Azuma, including those proportions, which satisfy the presently claimed compositional requirements.

Regarding claim 10, Azuma teaches each limitation of claim 1, as discussed above, Azuma does not explicitly teach wherein the duplex stainless steel is substantially free of intermetallic phase.
Applicant discloses where the amount of Si is critical to the amount of intermetallic phase precipitation (≤ 0.8 wt%) (Pg. 9 Lns. 21-25) and that too high of content of Mo or W also increase the risk of intermetallic phase precipitation (each < 4.0% respectively) (Pg. 10 Lns. 17-22).  Azuma teaches Si of 0.4 weight% or less, Mo of 3.0-4.5 weight% and W of 0 (optional) to 3.0 weight% (Col. 2 Lns. 52-64).  The compositional proportions disclosed by Azuma overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Azuma, including those proportions, which satisfy the presently claimed compositional requirements.
Azuma teaches a substantially identical (composition and ferrite content) duplex stainless steel, specifically Si, Mo and W content, as that which applicant discloses as producing the intermetallic phase (as discussed in detail in the above paragraph; general composition and microstructure discussed in the rejections of claims 1-3 above).  Azuma further teaches overlapping processing steps, although not tied specifically to amount of intermetallic phase (processing discussed in detail in the above rejection of claims 1-3).  Azuma additionally details it is the object of their invention to free from embrittlement due to precipitation of intermetallic compounds (i.e. intermetallic compounds are desired to be minimized) (Col. 2 Lns. 37-49).  As Azuma teaches a substantially identical duplex stainless steel microstructure and composition, specifically the Si, Mo and W content, as that which applicant discloses as producing the intermetallic phase, one would expect the duplex stainless steel of Azuma to possess the claimed property of substantially free of intermetallic phase, absent an objective showing (MPEP 2112).

Regarding claims 11-14, Azuma teaches each limitation of claims 1 and 2, as discussed above.  Azuma further teaches the duplex stainless steel product in the form of a tube (formed) (Col. 7 Lns. 26-34).

Regarding claims 15-17, Azuma teaches a duplex stainless steel having excellent corrosion resistance consisting essentially of the composition shown above in Table 2 in weight percentage (beyond the elements in Table 2 above, Ca, B, and/or Ce are optional in a total amount of 0.001-0.01%; Al is required at 0.01-0.04%, and O is limited to 0.015% or less as an impurity) (Col. 2 Ln. 52- Col. 3 Ln. 1).
The compositional proportions disclosed by Azuma overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Azuma, including those proportions, which satisfy the presently claimed compositional and relational (Mo+W) requirements.
	Azuma does not explicitly teach the sigma phase is max 0.05 wt.%, duplex stainless steel has a corrosion rate of max 0.191 mm/year (nor specifically 0.186-0.191 mm/year), the corrosion rate is evaluated on a sample of the duplex stainless steel in an oxygen-free carbamate solution at a temperature of 210⁰ C for 14 days, and wherein the sample is in the form of a coupon having dimensions of 20x10x3 mm obtained from a 5 mm strip produced by hot warming to 1200⁰ C and cold rolling at room temperature with intermediate annealing at 1100⁰ C and final annealing at 1070⁰ C, and surfaces of the sample were machined and finished by wet grinding.  As discussed above in the claim interpretation section, the corrosion rate itself (the recitation of the evaluation is functional language) is the patentable distinction in the above limitation.  
	Applicant discloses where the sigma phase is substantially 0 to a maximum of 0.5 wt% (including a maximum of 0.05 wt%) if Mo+W is higher than 3.0 to less than 4.0 wt% (Pg. 10 Lns. 17-32).  Azuma teaches Mo of 3.0-4.5 weight% and W of 0 (optional) to 3.0 weight% (Col. 2 Lns. 52-64), which calculates to Mo+W of 3.0-7.5 weight %.  
	Applicant discloses where the ferrite content is important for the corrosion resistance (preferably 30-70% by volume) (Pg. 12 Lns. 20-22).  Applicant further discloses the criticality of the amount of carbon to avoid decreasing corrosion resistance (≤ 0.03 wt%) (Pg. 9 Lns. 14-19), the amount of chromium is also of great importance to corrosion resistance (29.0-31.0 wt%) (Pg. 10 Lns. 1-7), and to obtain as good corrosion properties as possible Mo + W should be as high as possible, where balanced with being less than 4.0 wt% to avoid sigma phase at the same time, where a value of Mo + W is optimized at higher than 3.0 and less than 4.0 wt% (Pg. 10 Lns. 17-28).  Applicant teaches the amount of N should be between 0.25-0.45 wt% to avoid impacting corrosion resistance (Pg. 11 Lns. 4-13) and copper improves corrosion resistance up to a max of 2.0 wt% (Pg. 11 Lns. 15-19).  Additionally maintaining S at a maximum of 0.02 wt% and P at a maximum of 0.03w t% avoids adverse effects on corrosion resistance (Pg. 11 Lns. 21-28).  These component weight percentages are in line with those of the specification in Table 2 above.   As shown above in Table 2, Azuma overlaps with the composition of claims 15 and 16, and further (to a greater extent) overlaps with the composition and relational expression of the specification, which provides the corrosion rate of applicant (as disclosed above).  
Azuma teaches a ferrite content of 40-60 vol% (duplex steels have two phases, and Azuma teaches austenitic and ferritic phases, where austenitic phase is 40-60%, which calculates to 40-60 vol% ferrite phase) (Col. 6 Lns. 34-39). The compositional and ferrite proportions disclosed by Azuma overlap applicants specification proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Azuma, including those proportions, which satisfy the proportions that the specification teaches result in the corrosion rate claimed. 
Applicant specifically teaches the duplex stainless steel may be manufactured according to conventional methods (Pg. 12 Lns. 26-30) (i.e. not restricted by the processing).  The examples were hot forged, hot rolled, cold rolled and then heat treated (Pg. 18 Lns. 18-20) (examiner notes all of these steps fail to contain actionable parameters, for example temperatures, rates or durations).  Azuma teaches matching broadly defined steps can be used to produce the duplex stainless steel of the prior art, of hot forging, hot rolling followed by cold rolling, and then subjecting to appropriate heat treatment (Col. 7 Lns. 6-8, Lns. 35-44, 51-53).  Although applicant has provided no evidence or suggestion to the criticality of the processing to the corrosion rate claimed; Azuma does teach overlapping processing as that of applicant in their example.  
	Azuma teaches a substantially identical (composition and ferrite content) duplex stainless steel, as that which applicant discloses as producing the corrosion rate and sigma phase (as discussed in detail in the above paragraphs).  Azuma further teaches overlapping processing steps, although not tied specifically to the corrosion rate or sigma phase amount (as discussed in detail in the above paragraphs).  As Azuma teaches a substantially identical duplex stainless steel microstructure and composition as that which the applicant claims and discloses as producing the claimed corrosion rate and sigma phase of max 0.05 wt.%, one would expect the duplex stainless steel of Azuma to possess the claimed property of the corrosion rate and sigma phase of max 0.05 wt.%, absent an objective showing (MPEP 2112).

Regarding claims 18-21, Azuma teaches each limitation of claims 15 and 17, as discussed above.  Azuma further teaches the duplex stainless steel product in the form of a tube (formed) (Col. 7 Lns. 26-34).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kangas et al. (US 5, 582,656 A), teaches a duplex stainless steel alloy comprising in weight %: C: ≤ 0.05%, Si: ≤ 0.8%, Mn: 0.3-4%, Cr: 28-35%, Ni: 3-10%, Mo: 1.0-4.0%, N: 0.2-0.6%, Cu: ≤ 1.0%, W: ≤ 2.0%, S: ≤ 0.010% with the remainder being Fe & normally occurring impurities; and a ferrite content of 30-70% by volume for use in the production of urea (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A CHRISTY/Examiner, Art Unit 1784